Citation Nr: 1101314	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before March 
9, 2005, and a rating higher than 30 percent from March 9, 2005, 
for a left eye posterior subcapsular cataract with a post retinal 
tear and ocular hypertension.

2.  Entitlement to a rating higher than 10 percent for a left 
corneal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to December 1968.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of rating decisions in March 2004 and in November 2005 of 
a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Board remanded the case to afford the Veteran 
a VA examination to evaluate the level of severity of the 
disabilities.  As the requested development has been completed, 
no further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in 
December 2004, the RO increased the rating for the left eye 
posterior subcapsular cataract from 10 percent to 20 percent, 
based upon an extraschedular rating determination by the Director 
of Compensation and Pension Services effective July 2003, the 
date the Veteran filed his claim, and again in November 2005, 
from 20 percent to 30 percent, effective March 2005, the date of 
a VA evaluation.  The Veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The record raises the question whether the Veteran failed to 
timely file a substantive appeal to a statement of the case 
issued in January 2005.  As the RO continued to treat his appeal 
as timely filed and never notified the Veteran that his appeal 
was not timely and that no further action would be taken.  Under 
these circumstances, the Board finds the RO implicitly waived any 
issue of timeliness of the appeal.  As the RO has not taken any 
action to indicate to the Veteran that these claims do not remain 
on appeal, the requirement that there be a timely substantive 
appeal is waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) 
(VA waives objection to timeliness of substantive appeal by 
taking actions that lead the Veteran to believe that an appeal 
was perfected).


In a statement in July 2009, the Veteran raised the claim of 
service connection for glaucoma in the left eye, which is 
referred to the RO for appropriate action.  

The claim for increase for a left corneal scar is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Before March 9, 2005, visual acuity was no worse than 20/100 
correctable in the left eye and 20/25 correctable in the right 
eye; from March 9, 2005, visual acuity is no worse than 20/400 
correctable in the left eye and 20/25 in the right eye.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent before March 9, 
2005, and a rating higher than 30 percent from r March 9, 2005, 
for a left eye posterior subcapsular cataract with post retinal 
tear and ocular hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 4.78, 4.84, 
4.84a, Diagnostic Codes 6061-6079 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003, in April 2005, in July 2005, and 
in May 2009.  The VCAA notice included the type of evidence 
needed to substantiate the claims for increase, namely, evidence 
that the symptoms had increased and the effect on employment. 



The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in October 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.   The Veteran was afforded VA examinations in 
December 2003, in August 2004, and in May 2010.  



As the Veteran has not identified any additional evidence 
pertinent to the claim for increase for the left eye cataract and 
as there are no additional records to obtain, the Board concludes 
that no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.    Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).


Facts 

When the Veteran first filed his claim for increase, the left eye 
posterior subcapsular cataract was rated 10 percent.  In December 
2004, the RO increased the left eye cataract disability to 20 
percent effective the date the Veteran filed his claim to reflect 
the award of an extraschedular rating by the Director of 
Compensation and Pension Service.  

On VA examination in December 2003, it was noted the Veteran's 
disabilities resulted from an auto accident in service that lead 
to a corneal laceration in the left eye and other facial 
injuries.  The Veteran complained of blurred vision and watering 
in the left eye.  

On examination, visual acuity for distance was 20/60 on the right 
eye and 20/200 in the left eye.  Corrected, the Veteran had 20/20 
and 20/100 in the right and left eye respectively.  For near 
vision, the Veteran's right eye was 20/50 and the left eye was 
20/400.  After correction, the right eye was 20/25, but the left 
eye remained unchanged at 20/400.  

External ocular movements were full in each eye.  The left eye 
had an oblique scar across the cornea.  The left eye showed hazy 
media.  The right eye was normal.  The diagnosis was corneal 
opacity in the left eye because of the trauma sustained while in 
service.  

On VA eye examination in August 2005, it was noted that besides 
the corneal scar and the cataract, the Veteran had a lacerated 
tear duct in the left eye, and approximately six years earlier 
had a laser repair of a retina tear.  The Veteran did not have 
any periods of incapacitation due to his eye disabilities.  He 
did describe symptoms of burning or stinging, watering, 
photophobia, blurring, and haloes.  The Veteran did not have 
keratoconus or more than 4 diopeters of spherical correction 
between the eyes.



Visual acuity uncorrected for distance was 20/70 in the right eye 
and 20/400 in the left eye.  After correction, the right eye was 
20/25 for both near and far distance, but the left eye remained 
unchanged at 20/400.  

While the visual acuity was not worse than 5/200, the examiner 
reported that the Veteran was legally blind in the left eye, but 
not legally blind overall because vision in the right eye was 
normal.  The laceration of the tear duct did not result in any 
visual impairment or any significant effect on occupational 
activities.  The cataract was the main reason for vision loss 
although the laceration also affected vision.  The cataract had 
no significant effect upon occupational or daily activities.

As a result of the examination, and an earlier VA visual acuity 
test in March 2005 by the Veteran's treating physicians, the RO 
in a rating decision dated in November 2005 increased the rating 
for the cataract from 20 percent to 30 percent effective the date 
of the test, March 9, 2005.

In May 2009, the Veteran underwent a left eye extracapsular 
cataract extraction and lysis of a nasal corneal adhesion.  He 
also had an implant of an artificial lens.  

On VA examination in May 2010, there was no diplopia.  The left 
eye showed the scars from the prior retinal laser repair.  There 
were no visual field defects.  On examination, visual acuity for 
distance was 20/30 on the right eye and 20/80 in the left eye.  
Corrected, the Veteran had 20/20 and 20/80 in the right and left 
eye respectively.  For near vision, the Veteran's right eye was 
20/30 and the left eye was 20/120.  After correction, the right 
eye was 20/20 and the left eye was 20/60.  Visual acuity was not 
worse than 5/200.  There also was no keratoconus.  There was no 
difference equal to two or more scheduled steps or lines of 
visual acuity between the near an distance corrected vision with 
the near vision being worse or was there more than 3 diopeters of 
spherical correction between the eyes.





Upon inspection, the right eye was normal, but the left eye 
demonstrated a linear scar in the temporal sclera with sutures in 
a superior position.  

Analysis

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended for claims filed on or after December 
10, 2008.  As the Veteran's claim for increase was received in 
July 2003, the criteria in effective before December 2010 apply. 

Left Eye Cataract

Under the Rating Schedule, a cataract disability is rated based 
upon impairment of visual acuity.  Visual acuity is rated based 
upon the best distant vision obtainable after correction by 
glasses.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under § 4.84a, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  Diagnostic Codes 6061 to 
6079.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.






A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when there 
is blindness in one eye, having only light perception and vision 
in the other eye is correctable to 20/40; (2) vision in one eye 
is correctable to 5/200 and vision in the other eye is 
correctable to 20/40; (3) vision in one eye is correctable to 
10/200 and vision in the other eye is correctable to 20/40; (3) 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye is 
correctable to 20/200 and vision in the other eye is correctable 
to 20/50; (5) when vision in one eye is correctable to 20/100 and 
vision in the other eye is correctable to 20/70; or both eyes are 
correctable to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 
6074, 6076, 6077, 6078.

A 40 percent rating is warranted for impairment of central visual 
acuity in the following situations: (1) when there is anatomical 
loss of one eye and vision in the other eye is correctable to 
20/40; (2) when there is blindness in one eye, having only light 
perception and vision in the other eye is correctable to 20/50; 
(3) vision in one eye is correctable to 5/200 and vision in the 
other eye is correctable to 20/50; (4) vision in one eye is 
correctable to 10/200 and vision in the other eye is correctable 
to 20/50; (3) vision in one eye is correctable to 15/200 and 
vision in the other eye is correctable to 20/70; (4) when vision 
in one eye is correctable to 20/200 and vision in the other eye 
is correctable to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 
6066, 6069, 6073, 6076.




As noted, the Veteran's cataract disability was rated at 20 
percent from the date he filed his claim in July 2003 to March 
2005.  The evidence establishes that the Veteran was not blind in 
the left eye and visual acuity was no worse when corrected to 
20/100 and the right eye was correctable to 20/25.  As 20/100 in 
the left eye and 20/25 in the right eye do not more nearly 
approximate 20/100 and 20/70, the criteria for a rating higher 
than 20 percent before March 2005 are not met.  On the evidence 
of the record, the preponderance of the evidence is against a 
rating higher than 20 percent before March 9, 2005, for the 
cataract disability, and the benefit- of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

As of March 2005, the visual acuity in the left eye was 20/400 
and the right eye 20/25.  The disability picture does not more 
nearly approximate 20/200 in the left eye and 20/70 in the right 
eye, and the criteria for a 40 percent have not been met.  On the 
evidence of the record, the preponderance of the evidence is 
against a rating higher than 30 percent since March 9, 2005, for 
the cataract disability, and the benefit- of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.





If the criteria reasonably describe a  disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability 
level and symptomatology.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Rating Schedule.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is therefore adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 20 percent before March 9, 2005, and a 
rating higher than 30 percent from March 9, 2005, for a left eye 
posterior subcapsular cataract with a post retinal tear and 
ocular hypertension is denied.


REMAND 

During the pendency of the appeal, the criteria for rating scars 
were amended for applications received on or after October 23, 
2008.  As the Veteran's claim for increase was received before 
October 2008, the old criteria apply. 

The left corneal scar is currently rated 10 percent under the old 
criteria of Diagnostic Code 7800.  Under the old Diagnostic Code 
7800, the criteria for the next higher rating, 30 percent, are 
disfigurement of the face with visible or palpable tissue loss 
and either gross distortion or asymmetry of a paired set of 
features, including the eyes, or with two or three 
characteristics of disfigurement. 

On VA examination in May 2010, the VA examiner identified one 
characteristic of disfigurement, namely, the scar is adherent to 
the underlying tissue.  

Although the VA examiner excluded six of the seven remaining 
characteristics of disfigurement, the VA examiner did not 
specifically address the width of the scar other than to describe 
the scar as a linear scar.  

Also, the record is insufficient to determine whether the 
alternate criteria for a 30 percent rating, asymmetry of the 
eyes, is present, considering 38 C.F.R. § 4.7 (a higher rating 
may be assigned if the disability more nearly approximates the 
criteria for the next higher rating). 

Accordingly, further evidentiary development under the duty to 
assist is needed, and the claim is REMANDED for the following 
action:

1.  Afford the Veteran a VA eye examination 
to determine:

a).  Whether the left corneal scar has a 
measurable width and, is so, provide the 
measured width or an estimate if it is not 
feasible to measure the scar, for example, 
an estimation that the scar is less than or 
equal to or more than 1/4 inch (0.6 cm) wide; 
and, 

b).  Whether the left eye disability 
results in an asymmetrical appearance of 
the eyes.  For this reason, the examination 
should included photographs of the face and 
the photographs must be associated with the 
report.  

The Veteran's file must be made available 
to the VA examiner for review.





2.  After the requested development has 
been completed, adjudicate the claim for 
increase for the left corneal scar.  If the 
benefit sought is denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


